DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Nov 2021 for application number 16/319,695. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-8, 10-14, and 17-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foss et al. [hereinafter as Foss] (US 2016/0259528 A1).
In reference to claim 1, Foss teaches an electronic device comprising: 
a display for displaying a first icon and a first indicator which indicates presence of notification information regarding a plurality of applications corresponding to the first icon [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications]; and 
a processor electrically connected to the display, 
wherein the processor is configured to: receive a first user input in at least a part of a region which displays the first indicator, while the first icon and the first indicator are displayed, executes a function corresponding to the first icon if the first user input is a touch input [Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app], 
controls the display to display information regarding the notification information on a screen if the first user input is a force touch is a designated touch input being different from the touch input, wherein the information regarding the notification information comprises at least one second icon corresponding to at least one application having at least part of the notification information among the plurality of applications included in the folder and at least one second indicator regarding the at least one second icon [Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications], 
receive a second user input selecting one of the at least one second icon, and control the display to display content of at least part of the notification information corresponding to the selected second icon on the screen [para 0284 discloses a list of application icons able to be launched].

In reference to claim 2, Foss further teaches The electronic device of claim 1, wherein the information regarding the notification information comprises one information of first information, second information, or third information [Figs. 11A-11G, paras 0361-0363 disclose a plurality of information regarding the notification and application; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons 

In reference to claim 3, Foss further teaches The electronic device of claim 1, wherein the information regarding the notification information comprises a button or a short cut for executing the function regarding the notification information [Fig. 11G, para 0363 discloses a plurality of selectable items, e.g. buttons or shortcuts, to launch a message app; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 4, Foss further teaches The electronic device of claim 1, wherein the first indicator comprises information regarding a number of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 5, Foss further teaches The electronic device of claim 4, wherein the processor controls the display to display first information or second information based on the number of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; as an example, the messages app indicates there are 

In reference to claim 6, Foss further teaches The electronic device of claim 5, wherein the first information is displayed near the first icon, and comprises at least part of content of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; message information is shown near the icon; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 7, Foss further teaches The electronic device of claim 5, wherein the second information is displayed as a whole screen, and is a list of the notification information [Fig. 11C, para 0361 discloses notification information in a whole screen; Fig. 6A, paras 0292-0293 disclose emails displayed in a whole screen].

In reference to claim 8, Foss further teaches The electronic device of claim 6, wherein the processor is further configured to receive a third user input which selects one of the notification information, and executes a function of an application regarding the selected notification information based on the third user input [Figs. 11I-11J, para 0363 disclose selecting a particular notification of the 

	In reference to claims 10-11, claims 10-11 are rejected for the same reasons as that of claims 1-2, respectively.
	In reference to claim 12, claim 12 is rejected for the same reasons as that of claim 5.
	In reference to claims 13-14, claims 13-14 are rejected for the same reasons as that of claims 6 and 8, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 3-4, respectively.
	In reference to claim 19, claim 19 is rejected for the same reasons as that of claim 7.

Response to Arguments
	The 112 rejection of claims 4-5 and 12 has been removed in light of amendments.
Regarding Applicant’s arguments as presented in the REMARKS, 
It is the examiner’s position that Foss teaches an electronic device comprising: 
a display for displaying a first icon and a first indicator which indicates presence of notification information regarding a plurality of applications corresponding to the first icon [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications]; and 
a processor electrically connected to the display, 
wherein the processor is configured to: receive a first user input in at least a part of a region which displays the first indicator, while the first icon and the first indicator are displayed, executes a function corresponding to the first icon if the first user input is a touch input [Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app], 
controls the display to display information regarding the notification information on a screen if the first user input is a force touch is a designated touch input being different from the touch input, wherein the information regarding the notification information comprises at least one second icon corresponding to at least one application having at least part of the notification information among the plurality of applications included in the folder and at least one second indicator regarding the at least one second icon [Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications], 
receive a second user input selecting one of the at least one second icon, and control the display to display content of at least part of the notification information corresponding to the selected second icon on the screen [para 0284 discloses a list of application icons able to be launched].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173       

/TADESSE HAILU/Primary Examiner, Art Unit 2173